PER CURIAM.
Appellant seeks review of an order of the circuit court which approved and adopted the finding of a child support enforcement hearing officer determining appellant to be the father of a child. Because appellant contested the paternity issue, the hearing officer was without jurisdiction to resolve this issue under Florida Rule of Family Law Procedure 12.491(e) and appellee properly confesses error. We accordingly reverse the order on appeal and remand to the circuit court for further proceedings before a circuit judge on the paternity question.
WEBSTER, KAHN, and ROBERTS, JJ., concur.